Citation Nr: 0828327	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-25 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1973 to 
December 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In August 2005, the Board remanded the present claim and a 
claim for service connection for a psychiatric disorder to 
the RO for additional development.  In March 2008, the RO 
established service connection for major depression with 
post-traumatic stress disorder.  As that decision represents 
a total grant of benefits for the claim for service 
connection for a psychiatric disorder, that issue is no 
longer before the Board.

The veteran applied for service connection for hypertension 
in July 1975.  A rating action in December 1975 denied the 
claim.  The veteran did not appeal the decision.  As 
discussed below, the Board conducts a new and material 
evidence analysis, as the July 1975 claim and the current 
claim are in fact for the same disorder.  Cf. Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, even if the 
symptomatology of the two are the same).

In a statement received in August 2006, it appears that the 
veteran raises claims for service connection for diabetes 
mellitus, type II, and hepatitis C.  Additionally, the 
veteran submitted a claim for total disability based on 
individual unemployability in April 2008.  The Board refers 
these matters to the RO for appropriate action.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  In a December 1975 rating decision the RO denied 
entitlement to service connection for hypertension; that 
determination has become final.

3.  Evidence received since the December 1975 rating decision 
is neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for 
hypertension.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for hypertension is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2005.  Because of the 
favorable outcome in this appeal of this issue, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving new and 
material evidence is harmless error.

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis

In a December 1975 rating decision the RO denied entitlement 
to service connection for hypertension.  It was noted, in 
essence, that the veteran did not have a diagnosis of 
hypertension, and there was no evidence to show that 
hypertension was incurred during active duty.  The veteran 
did not appeal the RO's decision and it became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.104 (2007).

The evidence received since the December 1975 rating decision 
includes additional statements from the veteran, private 
treatment records, and VA medical records.  VA records 
include a report of an November 1980 VA medical examination 
showing elevated blood pressure readings, and a December 1981 
VA outpatient treatment record reflecting treatment for 
essential hypertension.  The medical records contain several 
diagnoses of hypertension, including VA treatment records 
dated in August 1993, August 1995, and a letter from a VA 
physician dated in March 2002.

The Board finds that the diagnoses of hypertension are new 
and material evidence.  It is new in that these diagnoses 
were not considered in the December 1975 rating decision.  It 
is also material because it relates to an unestablished fact 
necessary to substantiate the veteran's claim.  The December 
1975 rating decision denied entitlement to service connection 
in part because there was not a current diagnosis of 
hypertension.  The evidence submitted since that time 
contains several hypertension diagnoses.

This evidence is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension is 
reopened.


REMAND

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO has not 
considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  Therefore, 
in order to protect the rights of the veteran, the Board 
believes that the RO should be afforded an opportunity to 
review the veteran's claim for entitlement to service 
connection on a de novo basis.  

The Board notes that during a VA examination in August 2004, 
the veteran indicated that she was applying for Social 
Security Administration (SSA) disability benefits.  No 
records from the SSA have been associated with the claims 
folder.  The VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits. See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).

In August 2005, the Board remanded the issue of entitlement 
to service connection for hypertension.  In Stegall v. West, 
11 Vet. App. 268, 271 (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that a Remand by the 
Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's Remand 
order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms 
of its Remand.  Id.

In the Board's August 2005 Remand, the AMC/RO was asked to 
take the appropriate measures to obtain the veteran's reserve 
records and associate them with the claims file.  The RO was 
also asked to take the necessary steps to obtain any 
outstanding pertinent post-service medical records, and 
associate them with the claims file.  The Remand specified 
that if the AMC/RO was unable to obtain any of requested 
records, the AMC/RO must specifically document what attempts 
were made to obtain the records.  With any government records 
that could not be obtained, the AMC/RO was instructed to 
indicate in writing that further attempts to locate or obtain 
any government records would be futile.  At that point, the 
Remand asked the AMC/RO to: (a) notify the claimant of the 
specific records that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; and (c) describe 
any further action it will take with respect to the claims.  
The claimant was to be given an opportunity to respond.

It appears that the AMC/RO attempted to obtain all of the 
veteran's treatment records (including retired records) from 
the Salem VAMC.  The records furnished by Salem VAMC date to 
1982, even though they requested records dating back to 1974.  
There is no indication in the claims file that the AMC/RO 
notified the veteran of the unavailability of the Salem VAMC 
records from 1974 to 1982 or gave her a chance to respond.

Also, in March 2006, the AMC/RO requested that the National 
Personnel Records Center (NPRC) verify the veteran's service 
in the Air Force.  NPRC verified the veteran's active duty in 
the Air Force from January 1973 to December 1974.  However, 
it does not appear that any effort has been made to acquire 
the applicable service treatment records from the veteran's 
reserve duty.  The claims file contains enlistment documents 
which demonstrate that the veteran entered the Army Reserves 
on September 6, 1977, for a period of three years.  The 
records from this period of Army Reserve service must be 
obtained and associated with the claims file.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following development:

1.  The RO should take the appropriate 
measures to obtain the veteran's Army 
Reserve records and associate them with 
the claims file.  All attempts to obtain 
these records and all responses are to be 
documented in the claims folder.

2.  The AMC/RO should obtain a copy of 
the SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  If, after making reasonable efforts, 
the RO is unable to obtain any of the 
above records, the RO must specifically 
document what attempts were made to 
obtain the records.  With any government 
records that cannot be obtained, the RO 
must indicate in writing that further 
attempts to locate or obtain any 
government records would be futile. The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The AMC/RO 
is specifically requested to inform the 
veteran of the efforts that were made to 
obtain her medical records during the 
previous Remand and the results of those 
efforts.  The claimant must then be given 
an opportunity to respond.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
cardiology examination to determine the 
nature and etiology of her claimed 
hypertension.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the review of the 
claims folders and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that the veteran's 
hypertension is directly etiologically 
related to her military service.  If not 
directly related, the physician should 
also indicate whether the service-
connected major depression, headaches, 
anemia, cyst, cataracts, 
keratoconjunctivitis, or acne aggravates 
the veteran's nonservice-connected 
hypertension.  Reasons and bases for any 
opinions expressed must be clearly set 
forth in the physician's report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


